Citation Nr: 0416283	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-02 091A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (VA) in Houston, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
September 1957.  The veteran also had several years of Army 
and Air Force reserve service.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from March 1998 
and January 1999 rating decisions by the RO which denied 
service connection for a cervical spine disability.  Notices 
of disagreement were received in April 1998 and July 1999.  
He was issued a statement of the case in December 1999.  In 
February 2000, the RO received the veteran's substantive 
appeal.  The veteran testified at a Board hearing in January 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he has a cervical spine disorder due 
to duties performed while a reservist during Exercise Border 
Star 81.  He stated that Exercise Border Star 81 was a 
tactical air command blue flag field training exercise which 
was headquartered at Holloman AFB during the spring of 1981.  
He reports that during that assignment there was a two day 
sand storm.  As a result of the storm and due to safety 
concerns, he claims that he had to perform extensive physical 
activity which included lifting heavy and bulky material in 
high winds.  

At the outset, the Board notes that there are no service 
documents verifying the veteran's periods of active duty, 
active duty training and/or inactive duty training during his 
reserve service.  Prior to an adjudication of the appeal, all 
periods of the veteran's reserve service should be verified.  

The Board notes that the veteran has submitted a few medical 
records from his reserve service.  A request for all reserve 
records from September 1958 to December 1984 was made to the 
National Personnel Record Center (NPRC).  Their response was 
that when the veteran filed a claim following his separation 
from service, his medical records were sent to the VARO 
Boston.  They stated that no additional medical records were 
found in the file.  There is no indication that the veteran's 
reserve units and/or that any reserve record centers were 
contacted for the purpose of obtaining his reserve medical 
records from 1958 to 1984.

Additionally, in March 1998, the veteran reported that he 
underwent an examination of his neck at the request of the 
Social Security Administration (SSA).  He reported that this 
examination revealed a degenerative neck condition.  The 
claims file does not contain any reports from the SSA.  In 
order for VA to properly assist the veteran, it is imperative 
that the SSA's decision be obtained as well as all medical 
reports which were used to support such decision.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

In March 1998, the veteran also reported that his neck 
condition was first discovered in 1981 and that he was 
treated from a Dr. Frederick Merian.  There is no indication 
in the claims file that the RO attempted to assist the 
veteran in obtaining records from Dr. Merian.

During a January 2004 Video Conference Board hearing, the 
veteran testified that he received treatment for his cervical 
spine from the Audie Murphy VA facility in San Antonio and 
the VA outpatient clinic in Victoria, TX.  The veteran should 
be informed that the claims file contains treatment reports 
from VAMC Audie Murphy and the Victoria VA outpatient clinic 
for the periods of October 2001 to July 2003.  He should be 
given an opportunity to identify any other pertinent 
treatment records.

In view of the foregoing, the case is REMANDED to the RO for 
the following

1.  Verify through the NPRC or any other 
indicated service department office the 
nature and dates of all of the veteran's 
Reserve service (i.e., active duty, 
active duty for training, and inactive 
duty training) from 1958 to 1984.  

2.  Contact the veteran's Army and Air 
Force reserve units and/or any reserve 
record centers for the purpose of 
obtaining the veteran's Army and Air 
force reserve medical records for the 
period of 1958 to 1984.

3.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a cervical spine 
disability.  Obtain records from each 
health care provider the veteran 
identifies which are not already of 
record.  Inform the veteran that records 
from the VAMC Audie Murphy and the 
Victoria VA outpatient clinic are on file 
for the periods of October 2001 to July 
2003.  

4.  Following the receipt of proper 
authorization, the RO should contact Dr. 
Frederick Merian, 6502 Nursery Drive, 
Victoria, TX 77904 and request that he 
provide all medical records pertaining to 
the veteran's cervical spine.

5.  After completion of the above, the Ro 
should review the expanded record and 
determine if service connection for 
cervical spine disability is warranted.  
If the determination is adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




